Citation Nr: 0319280	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active service from March 1963 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been received to reopen claims of service connection for 
hearing loss and tinnitus.  Further, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating effective from April 4, 1997.  

A hearing was scheduled at the RO in May 2003 before a 
Veterans Law Judge of the Board (Travel Board hearing).  The 
veteran did not appear at the scheduled hearing.  He has not 
contacted the Board to explain his absence or to request that 
his hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


REMAND

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  The VCAA and implementing regulations 
pertinent to the issues on appeal are liberalizing and, 
therefore, applicable.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Among other things, the VCAA redefines the obligations of VA 
with respect to its duties to notify and assist in developing 
claims.  A review of the record in this particular case, 
however, shows the RO has not fulfilled the statutory and 
regulatory requirement that VA notify the veteran of what 
specific evidence, if any, must be obtained by him and what 
specific evidence, if any, will be obtained by VA for him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied, including in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The RO 
should inform the veteran of the specific 
types of evidence that would help 
substantiate his claims and should 
indicate to him which evidence he is 
responsible for obtaining and which 
evidence VA will obtain for him.  See 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

2.  Upon completion of the above 
development, and any other necessary 
development, readjudicate the claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and given then an opportunity 
to respond before returning the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



